Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species of Fig. 2-4
Species of Fig. 5
Species of Fig. 6
Species of Fig. 7
Species of Fig. 8
Species of Fig. 9-11
Species of Fig. 12-13
Species of Fig. 14-15
Species of Fig. 16-19
Species of Fig. 20-21
Species of Fig. 22
Species of Fig. 23
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, for example the species of Fig. 2-4 recite the shroud segment 100, the species of Fig. 5 recites the shroud segment 102, and the species of Fig. 6 recites the shroud segment 104. Moreover, the specification calls these species as different embodiments, for example see [0062], [0065], and [0067]. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one invention would not likely be applicable to another invention.
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Blake A. Nickles on 06/01/2022 a provisional election was made without traverse to prosecute the invention of species “a”, Fig. 2-4, claims 24, 25, 33-36, and 43.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-32 and 37-42 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 86 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 recites “at least one interlocking subcomponent”. Claim 35 also recites the same limitation. It is not clear if they are the same or different. If they are the same, the second instance in claim 36 should be “the at least one interlocking subcomponent”.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 25, 33, 35, 36, and 43 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gonzalez et al. (US 2009/0324393), referred to hereafter as Gonzalez.
With regard to claim 24, Gonzalez discloses a shroud segment comprising: a forward radial wall comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (56 in Fig. 3, or 256 in Fig. 9, [0029], [0030]); an aft radial wall comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (56 in Fig. 3, or 256 in Fig. 9, [0029] , [0030]); at least one interlocking subcomponent comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (52 in Fig. 3, or the middle 256 in Fig. 9 attached to two forward and aft radial walls on its two sides), wherein the at least one interlocking subcomponent comprises a flowpath comprising one or more slots (see the slots between elements 60 in Fig. 3, or see the two slots in the middle 256 in Fig. 9); and an interlocking mechanical joint joining each of the forward radial wall and the aft radial wall to the at least one interlocking subcomponent to form the shroud segment (see Fig. 3 and 9, [0032]).

With regard to claim 25, Gonzalez discloses the shroud segment of claim 24 (as set forth above), and further discloses that the at least one interlocking subcomponent comprises a flowpath cap comprising a plurality of tabs (see for example tabs 60 in Fig. 3) cooperatively engaged with a plurality of openings (see for example 62 in Fig. 3) formed in each of the forward radial wall and the aft radial wall (Fig. 3-9, the tabs and openings are not numbered in Fig. 9) (note that claim 25 doesn’t require that the flowpath and the flowpath cap to be different. If they are meant to be different, claim 25 should recite that the at least one interlocking subcomponent further comprises a flowpath cap).

With regard to claim 33, Gonzalez discloses the shroud segment of claim 24 (as set forth above), and further discloses that at least one or more of the forward radial wall, the aft radial wall, and the at least one interlocking subcomponent are bonded to at least another one of the forward radial wall, the aft radial wall, and the at least one interlocking subcomponent with a bonding material (see “tape” in [0036], “a glue or adhesive to provide bonding or binding between the plurality of plates that form one or more of the base 52 and the walls 56” in [0038], and “adhesives and the like, to hold the base 52 and walls 56 together” in [0040]).

With regard to claim 35, Gonzalez discloses a shroud segment for a gas turbine comprising: a forward radial wall comprising a ceramic matrix composite including a plurality of reinforcing fibers embedded in a matrix (56 in Fig. 3, or 256 in Fig. 9, [0029], [0030]); an aft radial wall comprising a ceramic matrix composite including a plurality of reinforcing fibers embedded in a matrix (56 in Fig. 3, or 256 in Fig. 9, [0029], [0030]); at least one interlocking subcomponent comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (52 in Fig. 3, or the middle 256 in Fig. 9 attached to two forward and aft radial walls on its two sides), wherein the at least one interlocking subcomponent comprises a flowpath comprising one or more slots (see the slots between elements 60 in Fig. 3, or see the two slots in the middle 256 in Fig. 9); and an interlocking mechanical joint joining each of the first radial wall and the aft radial wall to the at least one interlocking subcomponent to form the shroud segment (see Fig. 3 and 9, [0032]), wherein at least one or more of the forward radial wall, the aft radial wall, and the at least one interlocking subcomponent are bonded to at least another one of the forward radial wall, the aft radial wall, and the at least one interlocking subcomponent (see Fig. 3 and 9, “bonded” is interpreted as “connected, attached”. After joining the walls and the interlocking subcomponent, at least two of them are bonded together).

With regard to claim 36, Gonzalez discloses the shroud segment of claim 35 (as set forth above), and further discloses that at least one interlocking subcomponent comprises a flowpath cap comprising a plurality of tabs (see for example tabs 60 in Fig. 3) cooperatively engaged with a plurality of openings (see for example 62 in Fig. 3) formed in each of the forward radial wall and the aft radial wall (Fig. 3-9, the tabs and openings are not numbered in Fig. 9) (note that claim 25 doesn’t require that the flowpath and the flowpath cap to be different. If they are meant to be different, claim 25 should recite that the at least one interlocking subcomponent further comprises a flowpath cap).

With regard to claim 43, Gonzalez discloses a method of forming a ceramic matrix composite component comprising: providing a forward radial wall comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (56 in Fig. 3, or 256 in Fig. 9, [0029], [0030]); providing an aft radial wall comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (56 in Fig. 3, or 256 in Fig. 9, [0029], [0030]); providing at least one interlocking subcomponent comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (52 in Fig. 3, or the middle 256 in Fig. 9 attached to two forward and aft radial walls on its two sides), wherein the at least one interlocking subcomponent comprises a flowpath comprising one or more slots (see the slots between elements 60 in Fig. 3, or see the two slots in the middle 256 in Fig. 9); and mechanically joining each of the forward radial wall and the aft radial wall to the at least one interlocking subcomponent at an interlocking mechanical joint to form the ceramic matrix composite shroud segment (see Fig. 3 and 9, [0032]).
--------------------------------------------------------------------------------------------------------------------
Claims 24, 25, 35, 36, and 43 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Glynn et al. (US 2004/0062639), referred to hereafter as Glynn.
With regard to claim 24, Glynn discloses a shroud segment comprising: a forward radial wall comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (32, Fig. 1, [0017], [0019]); an aft radial wall comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (32, Fig. 1, [0017], [0019]); at least one interlocking subcomponent comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (18, Fig. 1, [0017], [0019]), wherein the at least one interlocking subcomponent comprises a flowpath comprising one or more slots (follow arrows 22 in Fig. 1 for slots); and an interlocking mechanical joint joining each of the forward radial wall and the aft radial wall to the at least one interlocking subcomponent to form the shroud segment (see the interlocking mechanical joint with pins 34 in Fig. 1).

With regard to claim 25, Glynn discloses the shroud segment of claim 24 (as set forth above), and further discloses that the at least one interlocking subcomponent comprises a flowpath cap comprising a plurality of tabs (24) cooperatively engaged with a plurality of openings formed in each of the forward radial wall and the aft radial wall (Fig. 1, the engagement is through pin 34).

With regard to claim 35, Glynn discloses a shroud segment for a gas turbine comprising: a forward radial wall comprising a ceramic matrix composite including a plurality of reinforcing fibers embedded in a matrix (32, Fig. 1, [0017], [0019]); an aft radial wall comprising a ceramic matrix composite including a plurality of reinforcing fibers embedded in a matrix (32, Fig. 1, [0017], [0019]); at least one interlocking subcomponent comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (18, Fig. 1, [0017], [0019]), wherein the at least one interlocking subcomponent comprises a flowpath comprising one or more slots (follow arrows 22 in Fig. 1 for slots); and an interlocking mechanical joint joining each of the first radial wall and the aft radial wall to the at least one interlocking subcomponent to form the shroud segment (see the interlocking mechanical joint with pins 34 in Fig. 1), wherein at least one or more of the forward radial wall, the aft radial wall, and the at least one interlocking subcomponent are bonded to at least another one of the forward radial wall, the aft radial wall, and the at least one interlocking subcomponent (see Fig. 1, “bonded” is interpreted as “connected, attached”. After joining the walls and the interlocking subcomponent, at least two of them are bonded together).

With regard to claim 36, Glynn discloses the shroud segment of claim 35 (as set forth above), and further discloses that at least one interlocking subcomponent comprises a flowpath cap comprising a plurality of tabs (24) cooperatively engaged with a plurality of openings formed in each of the forward radial wall and the aft radial wall (Fig. 1, the engagement is through pin 34).

With regard to claim 43, Glynn discloses a method of forming a ceramic matrix composite component comprising: providing a forward radial wall comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (32, Fig. 1, [0017], [0019]); providing an aft radial wall comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (32, Fig. 1, [0017], [0019]); providing at least one interlocking subcomponent comprising a ceramic matrix composite including reinforcing fibers embedded in a matrix (18, Fig. 1, [0017], [0019]), wherein the at least one interlocking subcomponent comprises a flowpath comprising one or more slots (follow arrows 22 in Fig. 1 for slots); and mechanically joining each of the forward radial wall and the aft radial wall to the at least one interlocking subcomponent at an interlocking mechanical joint to form the ceramic matrix composite shroud segment (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 2009/0324393), referred to hereafter as Gonzalez in view of McCaffrey et al. (US 2013/0323073), referred to hereafter as McCaffrey.
With regard to claim 34, Gonzalez discloses the shroud segment of claim 33 (as rejected above), but is silent about the type of the bonding material and does not appear to explicitly disclose that the bonding material comprises a matrix precursor material.
However, McCaffrey, which is the same field of endeavor of gas turbines, teaches using a matrix precursor material as a bonding material ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of bonding the two elements.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al. (US 2009/0324393), referred to hereafter as Gonzalez.
With regard to claim 34, Gonzalez discloses the shroud segment of claim 33 (as rejected above), but is silent about the type of the bonding material and does not appear to explicitly disclose that the bonding material comprises a matrix precursor material.
However, a careful examination of the specification reveals that no criticality for the bonding material comprising a matrix precursor material has been shown nor any reason as to why the bonding material of the applicant would operate any different than the bonding material of Gonzalez, and Applicant has not disclosed that this material provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses that the bonding material could alternatively not be a matrix precursor material ([0048]). Hence this material type is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Gonzalez, and Applicant’s invention, to perform equally well with either bonding material, because both would perform the same function of bonding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the matrix precursor material for the bonding material as claimed with the bonding material of Gonzalez in order to achieve a desired configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
--------------------------------------------------------------------------------------------------------------------
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Glynn et al. (US 2004/0062639), referred to hereafter as Glynn in view of Schmitz (US 2007/0289248).
With regard to claim 33, Glynn discloses the shroud segment of claim 24 (as rejected above), but does not appear to explicitly disclose that at least one or more of the forward radial wall, the aft radial wall, and the at least one interlocking subcomponent are bonded to at least another one of the forward radial wall, the aft radial wall, and the at least one interlocking subcomponent with a bonding material.
However, Schmitz, which is in the same field of endeavor of joints, teaches two components being connected to each other through mechanical joints (Fig. 5, 6) and also teaches using bonding materials for the same connections (see abstract, “filling the groove with adhesive”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods, namely the combination of mechanical joint with a bonding material of Schmitz with the shroud of Glynn, to yield the predictable result of attaching the components together and building a shroud. This combination of the two types of mechanical and bonding joints would also add one more level of design safety and acts as backups for each other should one of them fail.

With regard to claim 34, Glynn discloses the shroud segment of claim 33 (as rejected above), but is silent about the type of the bonding material and does not appear to explicitly disclose that the bonding material comprises a matrix precursor material.
However, a careful examination of the specification reveals that no criticality for the bonding material comprising a matrix precursor material has been shown nor any reason as to why the bonding material of the applicant would operate any different than the bonding material of Glynn, and Applicant has not disclosed that this material provides an advantage, is used for a particular purpose, or solves a stated problem. On the contrary, applicant discloses that the bonding material could alternatively not be a matrix precursor material ([0048]). Hence this material type is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the Glynn, and Applicant’s invention, to perform equally well with either bonding material, because both would perform the same function of bonding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the matrix precursor material for the bonding material as claimed with the bonding material of Glynn in order to achieve a desired configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Glynn et al. (US 2004/0062639), referred to hereafter as Glynn in view of Schmitz (US 2007/0289248), as applied to claim 33 above, and further in view of McCaffrey et al. (US 2013/0323073), referred to hereafter as McCaffrey.
With regard to claim 34, the combination of Glynn and Schmitz discloses the shroud segment of claim 33 (as rejected above), but is silent about the type of the bonding material and does not appear to explicitly disclose that the bonding material comprises a matrix precursor material.
However, McCaffrey, which is the same field of endeavor of gas turbines, teaches using a matrix precursor material as a bonding material ([0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results of bonding the two elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art, such as the walls in slots of Fig. 2 of US 9587517 or annotated Fig. 3 of US 10030541.

    PNG
    media_image1.png
    597
    520
    media_image1.png
    Greyscale

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                               
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799